Citation Nr: 0334988	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had served on active duty from January 1941 to 
December 1946.  He died in August 1956.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision that 
denied DIC under the provisions of 38 U.S.C.A. § 1318.  The 
Board remanded the case to the RO in February 2001 for 
further development.  The Board notes that this appeal was 
previously subject to a stay of adjudication of claims for 
DIC under 38 U.S.C.A. § 1318.  That stay has been lifted, and 
the case is now ready for final appellate review.  

The present appeal only involves the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  DIC may also 
be awarded if a veteran's death is found to be service-
connected, but service connection for the cause of the 
veteran's death was denied by a Board decision many years 
ago, and such issue is not currently on appeal.


FINDINGS OF FACT

1.  The veteran was released from active duty in Decembr 
1946, and he died in August 1956 (less than 10 years after 
service) as the result of non-service-connected sarcoma.  

2.  The veteran was service-connected for heart disease 
(rated 30 percent) and for duodenal ulcer disease (rated 10 
percent).

3.  The veteran did not have a total service-connected 
disability rating from the time of his release from active 
duty until his death less than 10 years later.  

4.  There was no clear and unmistakable error (CUE) in 
lifetime rating decisions, the correction of which would 
result in the veteran being assigned a total service-
connected disability rating continuously since the time of 
his release from active duty until his death less than 10 
years later.    


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1941 to December 1946.  Available service records show he was 
retired from service by reason of heart disease.  There is 
also a history of duodenal ulcer disease related to service.  
There is no evidence of cancer in service or for years later.

Post-service medical records show the veteran was 
hospitalized in August 1953 for treatment of a duodenal 
ulcer, and at that time it was also noted he had a history of 
heart disease.  

Apparently in early 1956, the veteran developed symptoms of 
sarcoma of the spine, and he was treated for the condition 
thereafter.  His final hospitalization for the sarcoma was in 
July-August 1956, and he died in the hospital.  The final 
diagnosis was reticulum cell sarcoma of the dorsal spine, 
with resulting paraplegia of the lower extremities and with 
bowel and bladder dysfunction.  A postmortem examination in 
August 1956 noted wide-spread metastatic sarcoma.

The veteran's August 1956 death certificate lists the cause 
of death as reticulum cell sarcoma.  No other conditions 
contributing to his death were indicated.  

At the time of his death, the veteran was service-connected 
for heart disease (including coronary thrombosis and infarct 
of myocardium) which was rated 30 percent, and for duodenal 
ulcer disease which was rated 10 percent.  

In a November 1956 decision, the RO denied service connection 
for the cause of the veteran's death.  On appeal, a June 1957 
Board decision denied service connection for the cause of the 
veteran's death.  The Board noted that the veteran's fatal 
sarcoma was non-service-connected, and that the service-
connected heart disease and duodenal ulcer disease did not 
contribute to death.

In September 1998, the appellant claimed DIC under the 
provisions of 38 U.S.C.A. § 1318.  She argued that the 
veteran retired from the military due to an incapacitating 
illness, a heart attack, and that this condition should be 
service-connected.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, the supplemental 
statement of the case, and a Board remand, the appellant has 
been notified of the evidence necessary to substantiate her 
claim for DIC under the provisions of 38 U.S.C.A. § 1318.  
Pertinent identified medical records have been obtained to 
the extent possible.  The appellant has specifically stated 
that she has no additional evidence to submit.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In pertinent part, law and regulation provide that DIC is 
payable to a deceased veteran's surviving spouse in the same 
manner "as if" the veteran's death were service-connected, 
when the veteran's death was not caused by his own willful 
misconduct, and at the time of his death, he was in receipt 
of or was "entitled to receive" compensation for service-
connected disability that was continuously rated totally 
disabling (either a 100 percent schedular rating or a TDIU 
rating) by the VA for a period of 10 or more years 
immediately preceding death, or continuously since his 
release from active duty and for at least 5 years immediately 
preceding death, or for 1 year preceding death if he was a 
former prisoner of war.   For this purpose "entitled to 
receive" includes various listed reasons, and as pertinent 
to the present case includes instances in which the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  

The reversal of a prior VA decision found to be based on CUE 
has the same effect as if the corrected decision had been 
made on the date of the revered decision.  CUE is a very 
specific and rare kind of error; it is the kind of error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator or the law in effect at that time was incorrectly 
applied; the error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, the VA's breach of its duty to assist cannot form 
a basis for a claim of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 13 Vet. App. 1 (1999), 15 
Vet.App. 302 (2001); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The evidence in the instant case shows that the veteran was 
released from active duty in December 1946, and he died in 
August 1956, less than 10 years after service.  Thus, in 
order for his widow to be entitled to DIC under 38 U.S.C.A. 
§ 1318, he would have to have been in receipt of or 
"entitled to receive" a total compensation rating for 
service-connected disability continuously from the time of 
release from active duty until death less than 10 years 
later.  

The veteran was not actually in receipt of a total rating for 
service-connected disability continuously from the time of 
service until his death.  Rather, he was service-connected 
for heart disease which was rated 30 percent and for a 
duodenal ulcer which was rated 10 percent.  

On the question of whether the veteran was "entitled to 
receive" a total rating for service-connected disability 
continuously from the time of service until his death, the 
appellant does not expressly claim that there was CUE in a 
lifetime rating, the correction of which would result in the 
veteran being assigned a total service-connected disability 
rating continuously since the time of his release from active 
duty until his death less than 10 years later.  The appellant 
seems to argue that heart disease and duodenal ulcer disease 
should have been service-connected, but the file shows that 
these conditions were in fact service-connected.  It is not 
shown that there was undebatable error (CUE) in lifetime 
rating decisions with regard to the percentage ratings to be 
assigned for the service-connected heart disease and duodenal 
ulcer disease.  More importantly, no CUE is shown in the RO 
not rating the service-connected conditions, singly or in 
combination, as 100 percent disabling continuously from the 
time of the veteran's active duty until his death less than 
10 years later.    

In sum, the veteran was not actually in receipt of or 
entitled to receive a total rating for service connected 
disability for the requisite time period before his death, 
and thus his widow has no entitlement to DIC under 
38 U.S.C.A. § 1318.  The preponderance of the evidence is 
against the claim, and thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



